Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 1 of 14




           EXHIBIT A
                             Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 2 of 14



Federal Student Aid
.,   I   •   I-   C      ,   f   '       r r.1,;,rr [", .....   fr:._   rA ,, h
                                                                                       c ROUD SPONSOR oi
                                                                                       rl•e AMERIGAr, MIND•


                  Darnell E. Williams

                  Boston, Massachusetts -

                  December 12, 2018

                  Dear Mr. Williams,

                  On or about November 30, 2015, the U.S. Department of Education' s (ED) Federal Student Aid
                  received a submission from Massachusetts Attorney General regarding the action s of Corinthian
                  Col lege, which it has previously investigated. Pursuant to a decision by the U.S. District Court
                  rendered in Wi lliams v. DeVos, Case No . 16-11949 {D. Mass.), issued on October 24, 2018, this
                  submission will be considered to initiate a borrower defense application submitted on your
                  beha lf .1 As a result of this submission your student loan account has been put into stopped
                  collection status and decertified from Treasury Offset program on December 3, 2018. This will
                  cont inue while the U.S. Department of Education' s review of your borrower defense app lication is
                  completed.

                  In order to enable the U.S. Department of Education to complete its review of your borrower
                  defense application, please submit the following additional documents:

                         •           Form [See Enclosed Document]

                  If you choose to fill out and submit the enclosed docu ment, the document may be submitted by
                  regular mail to :

                  U.S. Dept. of Education - Borrower Defense to Repayment
                  P.O. Box 1854
                  Mont icello, KY 42633

                  Once the U.s. Department of Education receives the additional documentation, it will be able to
                  process your borrower defense application.

                  Sincere ly,

                  Borrower Defense Unit
                  Federal St udent Aid
                  U.S. Dep art ment of Education


                  1   The Secreta ry of Education reserves all legal rights to challenge the Court's decision .


                                                                        8Jrr f'r   I    •   ~    E. W,,~lrmwo        [L ..'020.'
                                                                                                1 1,   nr t rr1 o~
                Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 3 of 14




~@deral
 'r
         Student
       u s .)
   I ( ;;- C  ,n
               IIu
                  Aid
                   r~   Ep A   l,l   <N l   '   F   J   A I :N
                                                                  PROUD SPONSOR of
                                                                  /lh' AMERICAN MIND'"




     Cc:
     Maura Healey
     Attorney General
     The Commonwealth of Massachusetts




                                                        830 f 1,st St. N E , Was i11 gto . DC 2020._
                                                                      S•u J,- tA1d gov
               Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 4 of 14


                                                                                                             0 MB Numt>er 1eq5-01 46
                                  U.S. DEPARTMENT OF EDUCATION                                               Expira1ion Date· 1V3112019

                               APPLICATION FOR BORROWER DEFENSE
                                        TO LOAN REPAYMENT

If your school m isled you or engaged in other misconduct, you may be eligible for "borrower defense to repayment,"
which is the forgiveness of some or all of your federal student loan debt.

FORM INSTRUCTIONS: To apply , you must complete . sign, and subm it this form to the U.S. Department of Education
for review.

You may attach additional documents such as transcripts , enrollment agreements, and promotional materials from your
school. Once completed, please subm it this form and any additional documents you believe wi ll help us review you r
app lication by email to BorrowerOefense@ed.gov o r mail to US Departm ent of Education . Borrower Defense to
Repayment, PO Box 1854, Monticello, KY 42633.

                                                                                 sidered com lete.


SECTION I: BORROWER INFORMATION
Please provide contact information for the borrower:

· Name (First, Middle, Last)                                       ' Date of Birth (mmldd/yyyy)     *Social Security Number


' Telephone Number "Email Address



' Street Address                                                   *City                   *State             *Zipcode



*Are you a PARENT who took out a federa l loan on behalf of the student?

0   Yes     D    No
"If yes , please enter the ful l name of the student (Last. First. Middle):

*If yes, please enter the student's Social Security Number:

SECTION 11: SCHOOL INFORMATION




Campus (including on-line campuses for distance education borrowers)


*Location (City, Stale)


• Enrollment Dates at this school:
•From (month/year) :                          *To (month/yea r):
D   If you are still attending this school/campus, please indicate by ct1ecking the box.

D   Check if the enro llment dates above are approximate, or if you are unsure of them .




(03118)                                                      Page 1 of 9
              Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 5 of 14


If your attendance at the school listed above was not or has not been continuous (for example, from October 2015 to
March 2016 , then again from August 2016 to November 2016) , please describe all dates that you attended.



*Program Name or Major (e.g. Nursing, Medical Assistant, Paralegal) .



Credential/Degree Sought (e .g. Certificate, Diploma, Associates, Bachelors, Masters) .



If you enrolled in multiple programs at the school listed above , please describe all programs that you were enrolled in .



*Current Status at school listed above
D   Graduated        D   Transferred Out      D   Withdrew       D      Attending


SECTION Ill: OTHER LOAN REDUCTION OR TUITION RECOVERY REQUESTS
*Have you made any other requests to have your Federal loans forgiven (for example, under a closed school discharge
or false certification discharge from the U.S. Department of Education)?
D   Yes     D   No
*If yes, please describe these other request(s) , including the amount of any loan forgiveness that you received, and
attach any documentation about the requests , if available.




*Have you made any requests to anyone else to recover tuition amounts that you paid to your school (for example, a
lawsuit against the school or a claim made to a tuition recovery program)?
D   Yes     D   No
*If yes, please describe these other request(s) , including the amount of the payment that you received (if any) , and
attach any documentation about the requests , if available .




SECTION IV. BASIS FOR BORROWER DEFENSE
Answer the questions for each section below that applies to you .
For each section below that applies to you , please provide a detailed description of why you believe you are entitled to
borrower defense, including the following information:

1. How the school communicated with you , whether in a brochure , online, over the phone , by email , or in person
2. The name/title of people who you believe misled you (if known)
3. What the school told you or failed to tell you .

4 . Why you believe you were misled .
Attach any related documents, such as transcripts, enrollment agreements, promotional materials from the school , emails
with school officials or your school's manual , or course catalog.
Note: You only need to provide information for the sections below that apply to you , but you must complete at
least one section. If you are a Parent PLUS borrower, the word "you" in the following sections also refers to the
student.
If you need more space to complete any section , please attach additional pages to your application.

(03/18)                                                   Page 2 of 9
               Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 6 of 14


EMPLOYMENT PROSPECTS
Did the school mislead you (or fail to tell you imporlant information) about promises of future employment, likelihood of
finding a job, eligibility for certification or licensure in your field of study , how many students graduate , and/or earnings
after graduation?
D   Yes     D    No

If yes , you must provide detailed information about how the school misled you . Please also describe any financia l harm
to you as a result of the school's conduct.




*Did you choose to enroll in your school based in part on the issues you describe above?
D   Yes     D    No


PROGRAM COST AND NATURE OF LOAN
Did the school mislead you (or fail to tell you important information) about how much your classes would cost, how you
would pay for your education , the terms of loan repayment , and/or other issues about the cost of your education?
D   Yes     D    No
If yes, you must provide detailed information about how the school misled you . Please also describe any financial harm
to you as a result of the school's conduct.




*Di d you choose to enroll in your school based in part on the issues you describe above?
0   Yes      D   No


(03/1 8)                                                    Page 3 of 9
                Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 7 of 14


TRANSFERRING CREDITS
Did the school mislead you (or fail to tell you important information) about tra nsferring your credits from this school to
other schools?
D   Yes     D   No
If yes , you must provide detailed information about how the school misled you . Please also describe any financial harm
to you as a result of the school's conduct.




*Did you choose to enroll in your school based in part on the issues you describe above?
D   Yes     D   No



CAREER SERVICES
Did the school mislead you (or fail to tell you important information) about the availability or quality of job placement,
career services assistance, or the school's connections to employers within your field of study?
D   Yes     D   No
If yes , you must provide de ailed information about how the school misled you. Please also describe any financial harm
to you as a result of the school's conduct.




*Did you choose to enroll in your school based in part on the issues you describe above?
D   Yes     D   No


(03/18)                                                    Page 4 of 9
              Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 8 of 14

EDUCATIONAL SERVICES
Did the school mislead you (or fail to tell you important information) about educational services, such as the availability of
externships, qualifications of teachers , instructional methods, or other types of educational services?
D   Yes     D   No
If yes , you must provide de · ed information about how the school misled you . Please also describe any fi nancial harm
to you as a result of the school's conduct.




· Did you choose to enroll in your school based in part on the issues you describe above?
D   Yes     D   No



ADMISSIONS AND URGENCY TO ENROLL
Did the school mislead you (or fail to tell you important information) about the importance of enrolling immediately, the
consequences of failure to enroll , how difficult it was to be admitted , or anything else about the admission process?
D   Yes     D   No
If yes , you must provide detailed information about how the school misled you . Please also describe any financial harm
to you as a result of the school's conduct.




*Did you choose to enroll in your school based in part on the issues you describe above?
D   Yes     D   No


(03/18)                                                   Page 5 of 9
              Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 9 of 14

OTHER
Do you have any other reasons relating to your school that you believe qualify you for borrower defense, such as your
school failing to perform its obligations under its contract with you , or that there is a judgment against your school in a
Federal court, a State court , or in front of an administrative board or that you believe that you have a state law cause of
action against the school?
D   Yes     D   No
Is there some other reason you feel your school misled you?
D   Yes     D   No

If yes, you must provide .d.e a·led information about how the school misled you . Please also describe any financial harm
to you as a result of the school's conduct.




*Did you choose to enroll in your school based in part on the issues you describe above?
D   Yes     D   No


SECTION V: FORBEARANCE/STOPPED COLLECTIONS
If you are not currently in default on your federal student loans , you may request to have them placed into forbearance
status while your application is under review . Forbearance means that you do not have to make loan payments and
your loans wil l not go into default. Forbearance will continue until the borrower defense review process of your
appl ication is completed. Your servicer will notify you when your loans have been placed into forbearance status .

If your federal student loans are in default, you may request to have debt collection on your loan stopped ("stopped
collections status"). This means that the federal government or debt collection companies will stop attempting
to collect on the loans, including by not withholding money from your wages or income tax refunds . Stopped
collections status will continue until the borrower defense review process of your application is completed .

Please see the "Common Questions and Answers Regarding Forbearance/Stopped Collections" section on the Borrower
Defense website (https://studentaid.ei:t.9oy/borrower-defense ) if you have any questions regarding choosing to enter
forbea rance or stopped collections.

Note that interest will continue to accumulate on federal loans regardless of what status they are in , including
subsidized loans. If your application for borrower defense is denied , or partially approved , the total amount you
owe on those loans may be higher.

PLEASE NOTE: You do not have to place your loans in forbea rance or stopped collections to apply for borrower
defense rel ief.

For the most current information with regard to your rights and obligations regarding forbearance and stopped collections.
please visit the Borrower Defen se website at b.Hi:;1s://sM...e_n1aid,.9o_v/borrower-defense.


(03/18)                                                   Page 6 of 9
               Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 10 of 14


"Are you requesting forbearance/stopped collections?
0     Yes , I want all of my federal loans currently in repayment to be placed in forbearance and for collections to stop on
      any loans in default while my borrower defense application is reviewed. During this time period , I understand that
      interest will continue to accrue.
O     No , I do not want all of my federal loans currently in repayment to be placed in forbearance and for collections to stop
      on any loans in default while my borrower defense application is reviewed . During this time period, I understand that
      interest will continue to accrue and that I must continue to make loan payments.

If you do not select one of the options immediately above , your federal loans currently in repayment will automatically be
placed into forbearance and collections will stop for any defaulted loans, and the Department will request forbearance
for any commercially held Federal Family Education Loan (FFEL) program loans currently in repayment and for debt
collection to stop for any defaulted , commercially held FFEL program loans that you have currently (as applicable) .


SECTION VI. CERTIFICATION
By signing this attestation I certify that:
    All of the information I provided is true and complete to the best of my knowledge . Upon request, I agree lo provide to
    the U.S. Department of Education information that is reasonably available to me that will verify the accuracy of my
    com pleted attestation .
    I agree to provide. upon request. testimony, a sworn statement, or other documentation reasonably available to me
    that demonstrates to the satisfaction of the U.S. Department of Education or its designee that I meet the qualifications
    for borrower defense .

    I certify that I received proceeds of a federal loan, in whole or in part, to attend the school/campus identified in
    Section II (above}.

    I understand that if my application is approved and some or all of my loans are forgiven , I am assigning to the U.S.
    Department of Education any legal claim I have against the school for those forgiven loans. By assigning my claims , I
    am effectively transferring my interests in any claim that I could make against the school relating to the forgiven loans
    (inclu ding the abi lity to file a lawsuit over those forgiven loans and any money ultimately recovered in compensation for
    those forgiven loans in court or other legal proceedings} to the U.S. Department of Education . I am not assigning any
    claims I may have against the school for any other form of relief --including injunctive relief or damages related to
    private loans, tuition paid out-of-pocket, unforgiven loans , or other losses.
    I understand that the U.S. Department of Education has the authority to verify information reported on this application
    with other federal or state agencies or other entities. I authorize the U.S. Department of Education, along with its
    agents and contractors. to contact me regarding this request at the phone number above using automated dialing
    equipment or artificial or prerecorded voice or text messages .

    I understand that any rights and obligations with regard to borrower defense to repayment are subject to the provisions
    currently in effect under Title 34 of the Code of Fede ral Regulations.

    I understand that if I purposely provided false or misleading information on this application, I may be subject to the
    penalties specified in 18 U.S.C. § 1001 , including fines. I understand that I may be asked lo confirm the truthfulness of
    the statements in this application to the best of my knowledge under penalty of perjury.

*Signature                                                                                                   I Date


Submit this form and any additional documents you believe will help us review your application by email to
BorrowerDefense@ed,gov or by mail to: U.S. Department of Education - Borrower Defense to Repayment,
PO Box 42633, Monticello, KY 42633.




(03/18)                                                      Page 7 or 9
             Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 11 of 14


PRIVACY ACT NOTICE
Information required by subsection (e)(3) of the Privacy Act of 1974, as amended (Privacy Act) (S U.S.C. 55 2a(e)
(3))requires the following notice be provided to you :

The authoriti es for collecting the requ ested information from and about you are Section 455(h ) of the High er
Educa tion A ct of 1965, as amended (HEA ) (20 U.S.C. 1087e(h)) and 34 C. F. R. § 685.206(c) and th e authorities for
collecting and using your Social Security Number (SSN) are the same but also include 31 U.S.C. 7701(b). The primary
purpose of the Information co llected is for the use and administration of the U.S . Department of Education's office of
Federal Student Aid (ED/we) for borrower defense to loan repayment program. The information you provide ED on
this form and your SSN are voluntary, but you may need to provide the requested information on this form, including
your SSN and/or a Federa l Student Aid ID (FSA ID) that provides ED your verified SSN and other individual information
pertaining to a student's or parent's Student Financial Assistance Programs account(s), for ED to process or complete
our review of your borrower defense to loan repayment application . You may submit a form without your SSN or an
FSA ID by filling out a form and sending it to ED via email or physical mail because disclosure of the information
requested on this form is voluntary. However, without providing all the requested information on this form, ED may
not be able to con duct a full investigation and complete the review of your app lication .

We use the information that you provided on this form including your name, SSN , date of birth, address, email
address, telephone number(s), and/ or an FSA ID, to receive, review, evaluate, and process requests for relief under
the borrower defense to loan repayment regulations, to render decisions on the merits of such requests for re lief,
and, where requests for borrower defense to loan repayment are successful, to determine the relief that is
appropriate to borrowers under the circumstances as well as to initiate appropriate proceedings to require schools
whose acts or omissions resulted in the successful defenses against repayment to pay ED the amounts of the loans
that apply to the defenses. Without your consent, ED may disclose the information that you provided and as
otherwise allowed by the Privacy Act, pursuant to the routine uses identified in the system of records notice (SORN)
entitled "Customer Engagement Management System (CEMS)" (18-11-11) and published in the Federal Register as 83
FR 27587-27591 (J une 13. 201 8). These routine uses include, but are not limited to, a routine use that permits ED to
disclose your information to foreign agencies, Federal agencies, State agencies, Tribal, or local agencies, accreditors,
schools, lenders, guaranty agencies, servicers, and private collection agencies when further information is relevant to
ED's resolution of your complaint, request, or other inquiry, tracking your application or your inquiry, and, where a
request for borrower defense to loan repayment is successful, to determine the relief that is appropriate under the
circumstances as well as to initiate the appropriate proceeding to require the school whose acts or omissions resulted
in the successful defense against loan repayment to pay ED the amount of the loan that apply to the defenses. We
may use your information for reporting, analyzing the data to make recommendations in student financial assistance
programs, and assisting in the informal resolution of disputes. Disclosure of re levant information also may be made to
the responsible foreign, Federal, State, Tribal or local agencies charged with investigating or prosecuting a violation or
potential violation of law in the event that information indicates, either on its face or in connection with other
information, a violation or potential violation of any applicable statute, regulation, or order of a competent authority.

 In the event of litigation or alternative dispute resolution (ADR) involving ED or that we have an interest in and if that
a party is either any component of ED, any ED employee in his or her official capacity, any ED employee in his or her
individual capacity where representation for the employee has been requested or has been agreed to by ED or the
Department of Ju stice (DOJ), or the United States where ED determines that the litigation is likely to affect ED or any
of its components, we may disclose your information to DOJ, a court, adjudicative body, a person or an entity
design ated by ED or otherwise empowe red to resolve or mediate disputes, or a counsel, party, representative, or
witn ess if the disclosure is relevant and necessary to the litigation or ADR . ED also may disclose your information to
DOJ to the extent necessary for obtaining DOJ's advice on any matter relevant to an audit, inspection, or other inquiry.
We may send info rmation t o memb ers of Con gress if you ask t hem to help you w ith fe deral student aid or Student
Financial Assistance Programs account(s) questions. Disclosures may be made to our con tractors for t he purpose of
performi ng any programmatic function th at req uires disclosure of records. As part of such a contract, we will re qu ire
th e contractor to maintain safeguard s to protect th e security and confid entiality of th e record s t hat are discl ose d to
the co ntractor. If a record is rel eva nt and necessary to a borrower co mplaint regarding participants in any Federal
Stu den t Financial Assistance Programs under tit le IV of the HEA, ED may disclose a record only during the course of


(03/18)                                                   Page 8 of 9
             Case 1:16-cv-11949-LTS Document 101-1 Filed 12/20/18 Page 12 of 14


processing, reviewing, invest igating, fact-finding, or adjudicating the complaint to: any party to the complaint; the
party's counsel or representative; a witness; or a designated fact -finder, mediator, or other person designated to
resolve issues or decide the matter. ED also may disclose records to the DOJ or Office of Management and Budget
(0MB) if ED concludes that disclosure is desirable or necessary in determining whether particular records are required
to be disclosed under the Freedom of Information Act (FOIA) or the Privacy Act. ED may disclose your information to
appropriate agencies, entities, and persons when ED suspects or has confirmed that there has been a breach of the
system maintaining your information ; which poses a risk of harm to individuals, ED (including its information systems,
programs, and operation), the Federal agencies, or national secu rity and the disclosure made to such agencies,
entities, and persons is reasonably necessary to assist ED's efforts to respond to the suspected or confirmed breach or
to prevent, minimize, or remedy such harm. ED also may disclose your information to another Federal agency or
Federal entity, when ED determines that your information is reasonably necessary to assist the recipient agency or
entity in responding to a suspected or confirmed breach or preventing, minimizing, or remedying the risk of harm to
individuals, the recipient agency or entity (including its information systems, programs, and operations), the Federal
agencies, or national security, resulting from a suspected or confirmed breach.



PAPERWORK REDUCTION ACT NOTICE
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information
unless such collection displays a valid 0MB control number. The valid 0MB control number for this information
collection is 1845-0146. Public reporting burden for this collection of information is estimated to average 1 hour per
response, including time for reviewing instructions, searching existing data sources, gathering and maintaining the data
needed , and completing and reviewing the collection of information . The obligation to respond to this collection is
required to obtain or retain a benefit (20 U.S.C. 1087e(h)). If you have comments or concerns regarding the status of
your individual submission of this application , please contact BorrowerDefense@ed.gov directly.




(03/ 18)                                               Page 9 of 9
UPS CampusShip                Document 101-1 Filed 12/20/18 Page 13 Page
                 - United States
      Case 1:16-cv-11949-LTS                                        of 14 I of I


  UPS CampusSh ip: View/Print Label

   1. Ensure therG are no other shipping or tracking labels attached to your package. Select the Print button on the print dialog
      box that appears. Note: If your browser does not support this function select Print from the Fi le menu to print the label.

   2. Fold the printed label at the solid line below. Place the label in a UPS Shipping Pouch. If you do not ha'le   a pouch, affix the
      folded label using clear plastic shipping tape over the entire label.

   3. GETIING YOUR SHIPMENT TO UPS
        Customers with a Daily Pickup
        Your driver w ill pickup your shipment(s) as usual.

        Customers without a Daily Pickup
        Take your package to any location of The UPS Store®, UPS Access Point(TM) location, UPS Drop Box, UPS Customer Center,
        Staples® or Authorized Shipping Outlet near you . Items sent via UPS Return Services{SM) {including ..,;a Ground) are also
        accepted at Drop Boxes. To find the location nearest you . please visit the Resources area of CampusShip and select UPS
        Locations
        Schedule a same day or future day Pickup to have a UPS driver pickup all your CampusShip packages.
        Hand the package to any UPS driver in your area.
  UPS Aioxess Point ru                            UPS Acce:s.s Po!ntlil                    UPS Acc.oss Poln11M
  THE UPS STORE                                   ASO GOlD S?OT                            SUNSET WINE & SPIRITS
  455 ASSAC HUSETTS AVE tfW                       712HSTNE                                 16251ST STNW
  WASHI GTON .DC 20001                            WASHINGTON .DC 20002                     WASHINGTON .OC 20C01




    FOLD HERE




                                                  N
                                                  0
                                                   I
                                                  ~




https: //www.campusship.ups.con1/cship/create? ActionOriginPai... 12/13/2018
UPS CampusShip   - United States
      Case 1:16-cv-11949-LTS  Document 101-1                                                            Filed 12/20/18 Page 14 Page
                                                                                                                               of 14     1 of 1

  UPS CampusShip: View/Print Label

   1. Ensure there are no other sh ipping or tracking labels attached to your package. Select the Print button on the print dialog
      box that appea rs . Note : If your browser does not support this function select Prin from the File menu to print the label.

   2. Fold the printed label at the solid line below. Place the label in a UPS Shipping Pouch. If you do not have a pouch, affix the
      folded label using clear plastic shipping tape over the entire label.

   3. GETTING YOUR SHIPMENT TO UPS
             Customers with a Da ily Pickup
             Your driver will pickup you r shipment(s) as usual.

             Customers without a Da ily Pickup
             Take your package to any location of The UPS Store®, UPS Acee:,:, Point(TM) location, UPS Drop Box, UPS Customer Ce nter,
             Staples® or Authorized Shipping Outlet near you . Items sent via UPS Return SeNices(SM) (induding via Ground} are also
             accepted at Drop Borns. To find the location neare st you, please visit the Resource s area of CampusShip and select UPS
             l ocations.
             Schedule a same day or fu ture day Pickup to have a UPS driver pickup all your CampusShip packages.
             Hand lhe package to any UPS driver in your area.

  UP S A.cce.s.s P 0in1r w                             UPS Ac.cess Polnl' "                              UPS Access PQlrat 111
  THE UPS STORE                                        A SO Gct.O SPOT                                   SUNSET WINE & SPIRITS
  455MASSACHUsens AVE NW                               71l HST NE                                        1625 1 ST ST NW
  WASH I ' GTON ,DC 20001                              WASH INGTON ,DC 200D2                             WASHINGTON ,DC 20001




      FOLD HERE




    ,-1

    i:.i..                                                                                                                        2!




                                                                                                                                  ~
    0                                                  ~
    r-1
                                                       0I
                                                                                           t--1
                                                       ~
                                                                                                                                  ::
   ~                         U:l
                                        co                                                                                        c:.
   ,-..1
                             ~~         ~
                                                       M                                                                          ~
                                                                                                                                  ~

   tZ)
                             U:l    ~   U')
                                                       ~                                         r-1                              '8

                             5~
                                                                                                                                  0
                                        ~                                                        0                                ~

   ~                                                   0
                                                                                                 V
                                         I
                                        co                                                 ~
                                                                                                 \0
                                                                                                                                  ~
   0                         <o                                                                  '°N                              ~




                                                                                           ~ °'°'
                             ~>:        0


                                                       ~
   M                         :2w        ~
                             2~0~                                                                r-1



                                                                                           ~ °'
                                                                                                 0
                             u.0:50                                                              00


                             ~~~      ~
                                                                                                 C'°J


                              w ,9
                             ...i
                                                                                           0     c--.
                                                                                                 co
             0               <   ._..
                                                                    ~···:--       :$d      ~
                                                                                                 <(

                                                       :~. !~·:r       ..1;:: ••.·~,..
             0   N
             u   0
                             ~~§ Z                     i.·,t·~    .!.   •     •
                                                                                                 N
             <:;~
                 0

                                                       L ...~~-:,:.·:·~                    :><   r-1
             ~- u            ~""i:90                              ..:1-:~.··~    .:.
                                                                            r .J:t:i
  ~
  "...,@wz
  ~g~i:e
             ' !;JO         0 ~ :75 E-4
                         .. ~cl.:i: v.i                ..... @l-N,P· ~
                                                       fj~:i·@ ;--:..~ z z
                                                                                                 ';!:
                                                                                                 lJ                        0.
                                                                                                                           ~
  :I:
     . r-,

  ~~ V)= ....
             ~~er: wo
      Otr.i l,
             ~ o~ z~
             ~(-,.,
               uoo
                                                       I ,w
                                                       s:":--f'1. .. :·:;J.t ,:
                                                       !>i1}='>,::' .:.;:. .. t.
                                                                                  ·~

                                                                                   :z:.:
                                                                                           ~a                              ~
                                                                                                                           z

                                                                                           ~~
  ;:!~o;;~ :c                                          ...: ~ •• :.;• .; • i                                               ~

  ~ gj ;:l2~            V)                             n"::     ,1 -.;,-:,:.,,:                                            ::2
                                                                                                                           :::l




https://www.can1pusship.ups .co1n/cship/create? ActionOriginPai... 12/13/2018
